Citation Nr: 0517102	
Decision Date: 06/23/05    Archive Date: 07/07/05

DOCKET NO.  03-06 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas

THE ISSUES

1.  Entitlement to an increased rating for anxiety reaction, 
currently evaluated as 10 percent disabling. 

2.  Entitlement to a compensable initial evaluation for 
migraine headaches.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The veteran and his wife 


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel


INTRODUCTION

The veteran had active military service from January 1958 to 
January 1967, from December 1969 to December 1972, and from 
January 1975 to December 1982.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2002 rating decision by the Waco, 
Texas, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which, in pertinent part, assigned an increased 
rating of 10 percent for service-connected anxiety reaction, 
effective in April 2002, granted service connection for 
migraine headaches, and assigned an initial noncompensable 
rating for migraine headaches from April 2002.  The veteran 
has appealed the ratings assigned for the two disorders.   

The veteran testified at a Travel Board hearing held before 
the undersigned at the RO in February 2005 in connection with 
the appeal.  A transcript of the hearing has been prepared 
and is of record.


FINDINGS OF FACT

1.  The veteran's service-connected migraine headaches occur 
at an average rate of four per month.

2.  The migraine headaches respond to medication, are not of 
a prostrating nature, and do not result in disability 
equivalent to one prostrating attack over a two-month period.  

3.  The veteran's service-connected anxiety reaction is 
manifested by anxiety, worrying, difficulty sleeping, 
irritability, and poor concentration.

4.  The service-connected anxiety disorder is not productive 
of disability equivalent to occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).  


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 10 percent for 
anxiety reaction are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107, 7104 (West 2002); 38 C.F.R. § 4.130, Code 9400 
(2004).  

2.  The criteria for a compensable initial evaluation for 
migraine headaches are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107, 7104 (West 2002); 38 C.F.R. § 4.124a, Code 8100 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter:  VA's Duty to Notify and Assist the 
Claimant

Before proceeding with an examination of the merits of the 
claim, the Board must first determine whether the veteran has 
been apprised of the law and regulations applicable to this 
matter; the evidence that would be necessary to substantiate 
the claims; and whether the claims have been fully developed 
in accordance with the Veterans Claims Assistance Act (VCAA) 
and other applicable law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a).

A VCAA notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, the RO provided the veteran with a VCAA notice 
in June 2002 which complied with the requirements of 
Pelegrini II as it was issued before the initial adjudication 
of the veteran's claims.  The June 2002 letter also complied 
with the content requirements of a VCAA notice.  The VCAA 
letter informed the veteran concerning the information and 
evidence necessary to substantiate his claim for an increased 
rating for anxiety reaction and service connection for 
migraine headaches.  The letter explained to the veteran 
which information or evidence it needed from him and what he 
could do to help with the claim.  The RO informed the veteran 
that it would help him obtain private treatment records if he 
completed Release of Information forms that would enable the 
RO to obtain such records on his behalf.  Copies of the forms 
were enclosed.  The letter explained the entitlement criteria 
for an award of service connection and explained the evidence 
necessary to support the claim and advised him what the 
evidence must show to support an increased rating.  The 
letter advised the veteran as to what VA would do to assist 
him in the development of the evidence to support his claims.  

Although the issue involving migraine headaches at the time 
of the June 2002 letter was one of service connection rather 
than one of entitlement to a higher initial rating, the 
letter is adequate to provide proper VCAA notice regarding 
the rating issue as well.  In a December 2003 precedent 
opinion, the VA General Counsel found that the duty to notify 
provisions of 38 U.S.C.A. § 5103 are not applicable to issues 
arising -- or "downstream" from -- a grant of service 
connection, such as those involving an appeal for an earlier 
effective date or disagreement with the initial disability 
evaluation assigned.  See VAOPGCPREC 8-03.  Precedent 
opinions of the chief legal officer of the Department, and 
regulations of the Department, are binding on the Board. 38 
U.S.C.A. § 7104(c) (West 2002).  In accordance with the 
General Counsel's opinion, no further notice as to the rating 
issue is required.  It should be pointed that the letter did 
in any event explain in general terms that to establish 
entitlement to a higher rating for a service connected 
disability, the evidence must show that the disorder had 
worsened.  

The VCAA notice letter did not specifically contain the 
"fourth element," but the Board finds that the documents 
provided to the veteran in connection with his claim, 
including the rating decision and the statement of the case, 
have had the cumulative effect of informing him of the need 
to submit everything in his possession to VA.  

The duty to assist the veteran has also been satisfied.  All 
relevant medical records have been obtained and a VA 
examination has been performed as to each of the disabilities 
at issue.  The Board is not aware of additional medical 
evidence that is not of record and for which reasonable 
procurement efforts have not been made.  For these reasons, 
the Board concludes that VA has fulfilled the duty to assist 
the veteran in this case.  


I.  Increased Rating for Anxiety Reaction

The veteran contends that his service-connected anxiety 
disorder results in nervousness and worry to such a degree 
that a rating higher than 10 percent should be assigned.  

Having reviewed the appeal in light of all of the relevant 
evidence of record and the applicable law and regulations, 
the Board finds that the claim must be denied as to the issue 
of entitlement to an increased rating for anxiety reaction.  

Disability evaluations are determined by the application of 
rating criteria set forth in the VA Schedule for Rating 
Disabilities (38 C.F.R. Part 4) based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155 (West 
2002).  In evaluating a disability, the Board considers the 
current examination reports in light of the whole recorded 
history to ensure that the current rating accurately reflects 
the severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. 4.1 
(2004); Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  
The Board has a duty to acknowledge and consider all 
regulations that are potentially applicable.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

Anxiety reaction is rated under Diagnostic Code 9400 of the 
VA rating schedule, which entails application of the VA 
General Rating Formula for Psychoneurotic Disorders.  Code 
9400 provides a 10 percent evaluation for symptomatology 
productive of occupational and social impairment due to mild 
or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.  To warrant the next higher rating of 30 percent 
there must be occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events).  See 38 C.F.R. § 4.130, Diagnostic Code 9400 (2004).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2004).  

Words such as "severe," "moderate," and "mild" are not 
defined in the VA Schedule for Rating Disabilities.  Rather 
than apply a mechanical formula, the Board must evaluate all 
of the evidence-to the end that its decisions are "equitable 
and just."  38 C.F.R. 4.6 (2004).  It should also be noted 
that use of similarly descriptive terminology by medical 
professionals, although evidence to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 U.S.C.A. 7104 (West 2002); 38 C.F.R. 4.2, 4.6 
(2004).  

Service connection for anxiety reaction was originally 
assigned by a June 1973 rating decision and a noncompensable 
rating was assigned.  The current claim for an increased 
rating was received in April 2002.  

The veteran underwent a VA psychiatric examination in July 
2002 in connection with his claim for increase.  The veteran 
related that he had retired from work in March 2002.  During 
his career he had worked as a beautician, sold jewelry, and 
worked in the Civil Service as an aircraft electrician and 
equipment specialist.  He had been married three times and 
had three adult children, with two of whom he had regular 
contact.  He attended church regularly, was an umpire at 
softball games and liked horse racing and sports.  On 
examination, the veteran was somewhat fidgety and restless 
and his psychomotor activity was increased.  His speech was 
somewhat overproductive.  He answered questions 
appropriately.  He was occasionally circumstantial.  His mood 
was mildly anxious and depressed.  He was worried about 
financial problems.  His affect was flexible.  His thought 
processes were somewhat overabundant.  No obsessive thoughts, 
delusions or hallucinations were reported.  The veteran 
related that he had angry episodes and fussed with his wife.  
He was oriented to person, place and time.  He gave concrete 
interpretations to proverbs.  He said that his memory was 
fair.  His judgment was good.  He thought that the best 
treatment for his problems would be to get a good doctor, 
take less medication and start getting it altogether.  The 
diagnostic impression on Axis I was generalized anxiety 
disorder.  The current global assessment of functioning (GAF) 
score was 65.

At his February 2005 Travel Board hearing, the veteran 
testified that he did not have regular psychiatric visits 
toward his anxiety disorder but that he took Xanax prescribed 
by his primary care physician.  He stated that he spent much 
of the day worrying and related that he would become upset 
over minor things.  He described trouble controlling his 
temper.  He stated that worrying caused him to have trouble 
sleeping.  He stated that he could not concentrate.  He 
indicated that he got along well with two daughters but had a 
few friends.  He stated that he was unable to be out and 
active as he had previously been.  

The present appeal arises from the denial of a claim for 
increase as defined in 38 C.F.R. § 3.160(f) (2004), as 
distinguished from the assignment of an initial rating 
following the original grant of service connection.  
Consequently, although the entire recorded history must be 
considered, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994); 
see also Fenderson v. West, 12 Vet. App Vet. App. 119 (1999).  

The VA examination report and the veteran's hearing testimony 
show that the service-connected psychiatric disorder is 
manifested by mild anxiety and depression, a tendency to 
worry over things, irritability, overproductive speech, and 
problems with concentration and sleeping.  In assessing the 
extent to which the symptoms result in disability for rating 
purposes, the Board is precluded from assigning a disability 
evaluation on the basis of factors that are outside of the 
criteria established by regulation; to do so would be error 
as a matter of law.  Massey v. Brown, 7 Vet. App. 204 (1994); 
Pernoria v. Derwinski, 2 Vet. App. 625, 628 (1992).  
Consideration must be limited to factors that are "inherent" 
in the rating criteria, and the characterizations of overall 
impairment provided by clinical personnel must not be 
disregarded.  Massey, Id. 

The GAF score reported on the June 2002 VA examination 
provides an important professional assessment of the degree 
of current impairment due to anxiety reaction.  A GAF score 
of 65 was assigned at that time.  Carpenter v. Brown, 8 Vet. 
App. 240, 242 (1995) (observing that GAF is a scale 
reflecting the "psychological, social, and occupational 
functioning in a hypothetical continuum of mental health-
illness" under the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (4th 
ed.), p.32.); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996).  GAF scores ranging between 61 to 70 reflect mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  Scores ranging from 
51 to 60 reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  
Carpenter at 242.  

The Board finds that the reported symptomatology associated 
with anxiety reaction is consistent with the GAF score 
assigned for mild disability.  Significantly, the veteran 
does not receive any regular psychiatric treatment for his 
symptoms.  He is irritable with his wife and is estranged 
from his oldest child but his family relationships are 
otherwise good.  He attends church regularly and goes out to 
dinner frequently with his wife, though he reports that he 
has few friends and has given up umpiring at softball games 
because of his nerves.  

The manifestations of anxiety disorder describe a level of 
disability that is on the whole consistent with the criteria 
provided for a 10 percent rating.  To the extent that the 
criteria for a 30 percent relate to impairment of 
occupational functioning, those criteria are not relevant in 
the present case since the veteran has not worked since March 
2002, when he retired at age 65.  However, the remaining 
criteria require symptomatology that has not been documented 
in the present case such as suspiciousness, panic attacks and 
memory loss.  Although certain symptoms itemized in the 
criteria for a 30 percent rating are undeniably present, such 
as anxiety and sleep impairment, the overall level of 
disability does not more nearly approximate the criteria for 
that rating.  See 38 C.F.R. § 4.7 (2004).  No significant 
memory impairment was shown at the June 2002 VA examination.  

Accordingly, the Board finds that a preponderance of the 
evidence of record in this case is against a finding that 
disability due to anxiety reaction more nearly approximates 
the level of disability required for a rating higher than 
10 percent.  Where a preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine does not apply 
and the claim must be denied.  38 U.S.C.A. § 5107 (West 
2002); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  


II.  Higher Initial Evaluation for Migraine Headaches

Service connection for migraine headaches was granted in 
October 2002 and a noncompensable initial evaluation was 
assigned from April 18, 2002, the date of receipt of the 
veteran's original claim for service connection for that 
disorder.  

Since the present appeal is from the initial rating for 
migraine headaches assigned following the granting of service 
connection, separate ratings known as "staged ratings" are 
potentially assignable for different periods of time as 
warranted by the evidence.  Fenderson v. West, 12 
Vet. App. 119 (1999).  The competent medical evidence does 
not demonstrate any fluctuation in the degree of disability 
resulting from migraine headaches during the period covered 
by the service connection award; hence, there is no basis for 
the assignment of a staged rating for any particular period.  

On review of all of the relevant evidence of record in light 
of the applicable law and regulations, the Board finds that 
the appeal for a higher initial evaluation must be denied.  

The record shows that a large quantity of medical evidence 
from private medical providers and service department medical 
facilities was received as the result of development 
performed following receipt of the April 2002 claim, which 
also included claims involving several other disabilities.  
The records pertain primarily to examination and treatment 
provided over a period of many years before the period 
covered by the service connection award.  The exceptions are 
statements from private physicians dated in June 2002, July 
2002, and May 2002 which refer in passing to a history of 
migraine headaches.

The veteran underwent a VA neurological examination in 
September 2002.  He related that for about 15 years he had 
had difficulty with migraine headaches that began in the back 
part of his head and radiated to the front, more on the left 
than on the right, and occurred 2 to 3 times per week.  He 
took various medications for them.  He related that if he 
took medication before the headache got started, it would go 
away in 15 minutes but that if he waited a bit longer, it 
could take as long as two hours to go away.  The headaches 
were associated with nausea, dizziness and occasional 
vomiting.  There has been no change in the frequency or 
severity of the symptoms.  He had had no recurrence of a 
syncopal spell in 1992 that had been attributed to small 
areas of infarction in the left midbrain that suggested prior 
small strokes.  Physical examination showed no pertinent 
defects.  The clinical impression was migraine headaches, 
chronic, contained mostly on medication, minimal disability, 
no seeming progression.  

In testimony provided at his February 2005 hearing, the 
veteran stated that he was taking Cafergot for his headaches 
and that other medications he had taken did not work.  He 
stated that his use of the medication was limited because of 
his history of prior strokes.  He was taking less of it and 
trying to taper off.  He related that he had had at least 
four headaches per months, sometimes as many as 2 or 3 per 
week.  He stated that he sometimes had to go to bed because 
of the pain and that he could not stand to be exposed to 
light while he had a headache. He very seldom had stomach 
upsets.  He related that the headaches had become worse in 
the last couple of years in that they were currently more 
frequent.  His wife testified that nervous tension triggered 
headaches.  

The current noncompensable initial evaluation was assigned 
under Diagnostic Code 8100 of the VA rating schedule.  Under 
Code 8100, migraine headaches manifested characteristic 
prostrating attacks averaging one in 2 months over last 
several months warrant a 10 percent evaluation.  Migraine 
headaches manifested by less frequent attacks warrant a 
noncompensable evaluation.  38 C.F.R. § 4.124a, Diagnostic 
Code 8100 (2004).  

The rating formulation provided in Code 8100 is based 
entirely on the frequency of the headaches and the extent to 
which such headaches are prostrating in character.  There is 
nothing in the evidence or in the veteran's hearing testimony 
that suggests that the veteran's migraine headaches are truly 
prostrating in nature.  The veteran reports that he sometimes 
goes to bed during a headache, but there is no suggestion 
that he has ever needed to seek medical attention because of 
the severity of any particular headache.  A rating of 
10 percent requires that an attack resulting in prostration 
occur at an average of once every two months over a period of 
several months.  The record does not establish that headaches 
of this severity are manifest.

In the absence of a showing of prostrating headaches, the 
Board has considered whether the occurrence of nonprostrating 
headaches at the rate of 3 or 4 per week results in 
disability equivalent to that associated with one prostrating 
attack every two months.  However, it does not appear that 
disability of that magnitude is present, given that the 
headaches abate readily with medication.  The VA examiner was 
of the opinion that the disability associated with migraine 
headaches was minimal.  Although the veteran contended at his 
hearing that the headaches increased in severity, his report 
that the headaches occurred 2 or 3 times per week is 
identical to the information that he provided to the VA 
examiner in September 2002.  That information indicates that 
the disorder is no worse now than it was at the time of the 
examination, when the examiner found that only minimal 
disability was present.  

Accordingly, the preponderance of the evidence of record is 
against is against a finding that disability due to migraine 
headaches more nearly approximates the level of disability 
required for a compensable rating under Code 8100.  The 
appeal for a compensable initial evaluation for migraine 
headaches is therefore denied as to that issue.  


ORDER

An increased rating for anxiety reaction is denied.  

A compensable initial evaluation for migraine headaches is 
denied.  



	                        
____________________________________________
	Vito A. Clementi
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


